On Petition' for Rehearing.
Per Curiam.
In the amended petition for mandamus it is alleged that the bonds referred to had been sold by the County Commissioners for a stated amount and that the county bond trustees “now hold said sum in trust, pending the letting of .contracts under the authority of said Board of County Commissioners for the construction of paved roads in said county, and said fund is not in whole or part yet expended or disbursed;” but under Chapter 8553 the proceeds may be turned over to the *287State Road Department in which event the compensation of the county bond trustees will be controlled by applicable provisions of Sections 1 and 4 of Chapter 8553. In any event the provision of Section 1549, Revised General Statutes, 1920, that the compensation of the county bond trustees therein stated is “to be paid out 'of th'e county treasury, ’ ’ does not warrant the issuing of a writ of mandamus commanding the county commissioners to “assess and levy a tax * for the purpose of, and sufficient in amount, to pay the just claim of said trustees of county bonds” as prayed in the amended petition.
Rehearing denied.
All concur.